[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
Certain psychiatric records have been submitted to the court under seal pursuant to its order of 12/4/91 (#135). These records have been reviewed in camera. The court finds that these records have no relevance to the instant case and further finds that their disclosure would subject the plaintiff to undue annoyance and embarrassment. See P.P. 221. The court orders that these records be sealed and placed in the custody of the clerk. They may hereafter be opened only by this court or a reviewing court.
Dated at Waterbury this 21st day of February, 1992.
JON C. BLUE, J. JUDGE OF THE SUPERIOR